 In the Matter Of CARLYLE RUBBER CO., INC. AND PLUMBING, HARD-.WARE, PAINT, ELECTRICAL SUPPLIES & AUTO ACCESSORIES UNION,.LOCAL 1146, R. C. I. A., AFLandHENRY ORR, ON BEHALF OF HENRYORR,WILLIEWHITE, CHARLES COTTON AND JOSEPH CARROL,.INDIVIDUALSCases Nos. 2-CA-051 and 2-CB-68.Decided November 30,1950.DECISION AND ORDEROn May 26, 1950, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled consolidated proceedings, find-.ing that the Respondents, Carlyle Rubber Co., Inc., herein called theRespondent Company, and Plumbing, Hardware, Paint, ElectricalSupplies & Auto Accessories Union, Local 1146, R. C. I. A., AFL,.herein called the Respondent Union, had engaged in and were en-gaging in certain unfair labor practices, and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also found that the Respondent Union had not en-gaged in certain other alleged unfair labor practices, and recom-mended dismissal of these allegations of the complaint.Thereafter,the Respondent Company filed a brief.'The Respondent Companyalso requested oral argument.This request is hereby denied because,in our opinion, the record and brief adequately present the issues andpositions of the parties.The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.3The Board has considered the Inter-:IIn accordance with the Company's request,itsbrief before the Trial Examiner isconsidered as part of its brief before the Board.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to a three-member panel[Members Houston,Murdock,and Styles].3At the hearing,the Trial Examiner denied the Respondent Company's motion tovacate the consolidation of these cases,and its later motion to dismiss the complaintallegedly because it had been prejudiced by the consolidation..The Respondent Companycontends that the Trial Examiner, in concluding that the Respondent Company had vio=lated the Act,erroneously relied on evidence admitted against the nonappearing Respond-entUnion, consisting particularly of letters from Kornreich,the Respondent Union'smanager, to the New York State Board: of Mediation.As we do not rely on any of this92 NLRB No. 70.385 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report, the brief, and the entire record in these cases, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner with the following additions and modifications :1.We agree with the Trial Examiner's conclusions that, by dis-charging Henry Orr, Willie White, Charles Cotton, and JosephCarrol, on March 19, 1948, the Respondent Company violated Section8 (a) (3) and 8 (a) (1) of the Act and that, by causing and attemptingto cause the Respondent Company to do so, the Respondent Unionviolated Section 8 (b) (2) and 8 (b) (1) (A) of the Act.In adopting these conclusions, we rely solely on the following. criti-cal facts : On November 1, 1946, the Respondents executed a 1-yearcontract covering the Respondent Company's production and mainte-nance employees, in which the Respondent Company agreed, in rele-vant part, that it would employ "none but members in good standingof the union" and that it would "discharge anyone employed .. .within 24 hours after notice by the union that any such employee isnot a member in good standing." On November 1, 1947,aftertheeffective date of the amended Act, this agreement was automaticallyrenewed as a result of the failure of either party to give at least 30days' notice of intention to terminate, as required by the contract.Upon the renewal of the contract, the Respondent Company's em-ployees ceased paying dues to the Union, and the latter thereaftermade continual demands upon the Company to discharge all em-ployees who were delinquent in their dues.On March 19, 1948,Kaminsky, the Respondent Company's president, discharged substan-tially all the employees in the bargaining unit ,4 telling them that hewas doing so on the demand of the Union.The Respondent Company contends that it discharged the com-plainants, not because of their failure to maintain good standingin the Union, but because of their continued inefficiency, coupled witha decline in business; and that it decided to discharge all its employeesand rehire the competent ones in order to avoid embarrassing ex-planations.In support of these contentions, it asserts that, althoughthe Respondent Union made many requests for the discharge of em-ployees not in good standing, the Company continually refused toaccede to these demands.evidence in reaching our conclusions herein, we find that the Respondent Company wasnot prejudiced by the consolidation of these cases.Accordingly,we hereby affirm theTrial Examiner's denial of the above-mentioned motions.'As stated by the Trial Examiner,there were about 10 or 11 employees in the bargain-ing unit at that time.Of these, only 2, Henry Harris and James Smith, were not dis-charged.Harris was a cousin of Kaminsky and Smith had been in the Company's employfor almost 30 years. CARLYLERUBBERCO., INC.387We find no merit in these contentions.With respect to the allegedinefficiency of the complainants, the Company asserts that they hadbeen poor workers for several years before their discharges, but thatithad not discharged them earlier because of the wartime laborshortage which existed until July 1947 and because it wanted to waituntil the "union trouble" was over.We note, however, that the Com-pany discharged several other employees for inefficiency during thatperiod.Moreover, it now advances no valid reasons for retaining thecomplainants during the period when they were allegedly inefficientand, at the same time, discharging other employees who were poorworkers.We are also aware, as the Company contends, that, for severalmonths before the discharges, the relations between the Respondentswere far from amicable. This is evidenced by the facts that the Re-spondent Company continually resisted the Union's discharge de-mands; that Kaminsky suggested to Orr, in the middle of November1947, that the latter circulate a "petition" among the employees tothe effect that they no longer wished to be represented by the Union;and that, in January 1948, and at various times thereafter, Kaminskyquestioned Orr about the progress being made with the antiunionpetition.However, this evidence of inimical relations between theRespondents loses its significance in view of the Respondent Com-pany's complete reversal of position on March 19, 1948, the day of thedischarges.Thus, when Orr presented the signed petition to Kamin-sky, at about 3 o'clock' that afternoon, Kaminsky pushed it aside,stating that he had "lost a case" with the Union and did not care "tohave anything to do with it." In addition, Kaminsky told the em-ployees shortly threafter, when he discharged them, that he was doingso on the demand of the Union.5 Indeed, in our view, the Company'sconduct on March 19 completely" refutes its contentions and clearlyestablishes that the real reason for terminating the employment ofthe complainants was the Company's compliance with the Union'sdemands.The Respondent Company contends, however, that events subse-quent to the discharges show that the Company was not complyingwith the Union's demands. Thus, three of the discharged employees,Rochelle,Holcombe, and Dixon, were rehired about a week later,without the payment of their delinquent dues, and these three em-5Six of the employees discharged at that time, including Rochelle and Holcombe, whowere later rehired, so testified.Kaminsky testified that he told the men that he wasdischarging them because he was "fed up with their work,...theUnionand everyoneelse."(Emphasis supplied.) 388DECISIONS OF NATIONAL LABORRELATIONS BOARDployees were not requiredto maintaingood - standing in the Unionafter their reinstatementsThe Company argues that,if it were ac-ceding to the Union's demands to dischargeallemployeesnot in goodstanding, it would not have rehired Rochelle, Holcombe, and Dixon,who like the complainants, were also delinquent in their dues.How-ever,Kaminsky himself testified that he informed the RespondentUnion on the morning of March 19 that he was going to dischargenine employees and rehire three or four, and that the Union approvedthis plan.This is substantiated by the fact, as found by the TrialExaminer, that a union representative informed the discharged em-ployees about a week later, when he refused to accept their back dues,that some of the men would be rehired, but that he did not knowwhich ones.As stated above, on the afternoon of March 19, afterKaminsky had informed the Union of his plans, Orr presented thesigned antiunion petition to Kaminsky, who pushed it aside. It ishighly unlikely that, after having suggested the petitionas a meansof getting rid of the Union, Kaminsky would have been uninterestedin it when it was finally presented to him, unless he had already cometo an agreement with the Respondent Union. Thus, it appears, and wefind, that, after having resisted , the Union's demands for severalmonths and after having had no success with the antiunion petitionithad initiated, the Respondent Company finally decided to reach acompromise with the Respondent Union, and agreed, on the morningof March 19, to discharge substantially all employees who were delin-quent -in their dues 7 on the condition that it could rehire three orfour of them. In view of the Respondent Union's approval, we findthat the rehiring of Rochelle, Holcombe, and Dixon without the pay--ment of their delinquent dues is not inconsistent with our conclusionthat Orr, White, Cotton, and Carrol were discharged, in compliance.with the Respondent Union's demands, because of their failure tomaintain good standing in the Union.8And as this was the realUnlike the Trial Examiner,we find that Kaminsky's uncontradicted testimony, whichwas not discredited,is sufficient evidence to establish these facts.Although we find,therefore,that thesethreeemployees did not maintain good standing in the Union aftertheir reinstatement,we do not believe that this is inconsistent with our ultimate con-clusions herein.We note,in this connection,that in June or July 1948,the Unioninstituted another proceeding before the New York State Board of Mediation to determinewhether or not the Company was obligated to comply with the union-security provisionsof the contract.Although the reasons for this proceeding-are speculative,itmay havebeen caused, at least in part, by the fact that these three employees were still not payingdues to the Union.4As stated in footnote 4,supra,Harris and Smith were not discharged.Kaminskystated,at the time of the discharges,that he had pleaded with the Union to allow himto retain Harris and Smith and that the Union had agreed.8We note,in this connection,that,upon hiring replacements for the complainants; theRespondent Company advised these new employees of its contract with the RespondentUnion and,in accordance with the contract, asked them to go to the Union to obtainwork permits. CARLYLERUBBEIRCO., "-iNC.389reason for their discharge,it is immaterial that the complainants mayhave been less competent than those employees whowere subsequentlyrehired.9It is clear,therefore,that the Respondent Company's dischargeof Orr, White, Cotton,and Carrol was discriminatory within themeaning of Section 8(a) (3) of the Act unless the Respondent Com-pany was protected by a valid union-security agreement.As foundby the Trial Examiner, however,the 1946 contract,as automaticallyrenewed on November 1, 1947, was without legal effect because it con-tained union-security provisions not sanctioned by Section 8 (a) (3)of the Act and because the Respondent Union had never been author-ized by the Board to enter into a union-security agreement.Wetherefore find that, by discharging Orr, White,Cotton, and Carrol onMarch19, 1948, because of their failure to maintain good standing inthe Respondent Union, the Respondent Company violated Section 8(a) (3) and 8(a) (1) of the Act.10Furthermore,it is clear that, in discharging the complainants, theRespondent Company was complying with the Union's demand thatthey be discharged,pursuant to the illegal union-security contract,because of their failure to maintaingoodstanding in the Union.Wetherefore find that the Respondent Union caused the RespondentCompany to discriminate against employees in violation of Section8 (a) (3) of the Act, thereby violating Section 8 (b) (2) and 8 (b)(1) (A) of theAct"2.The Trial Examiner also found that, by its renewal and con-tinuance of the illegal union-security contract with the Union, theRespondent Company violated Section 8(a) (3) as well as Section8 (a) (1) of theAct.As noexception has been taken to this finding,we adopt it without comment.123.As no exception has been filed to the Trial Examiner's failureto find, as alleged in the complaint, that, by its renewal and continu-ance of the illegal union-security contract,the Respondent Unionviolated Section 8(b) (1) (A).of theAct, we deem it unnecessaryto pass upon this issue 13The RemedyHaving found that the Respondents have engaged in certain unfairlabor practices, we shall order them to cease and desist therefromeSeeRay Smith Transport Company,89 NLRB 1045.10Kingston Cake Company,Inc.,91 NLRB 447, and cases cited herein. - -11Lloyd A.Fry Roofing Company,89 NLRB 854;Clara-Val Packing Company, 87NLRB703;Kingston Cake Company,Inc., supra,footnote 10.12Acme Mattress Company, Inc.,91 NLRB 1010.13Acme Mattress Company, Inc.,supra,footnote 12. 390DECISIONSOF NATIONALLABOR RELATIONS BOARDIand to take certain affirmative action' designed to effectuate the poli-cies of the Act.In view of the circumstances attending the discrimination againstOrr,White, Cotton, and Carrol, and the fact that the Respondents'past conduct does not suggest the danger that other unfair labor prac-tices will be committed in the future, we believe that the issuance ofa broad cease and desist order against either of the Respondents isunwarranted.Therefore, in accordance with Board practice in casesof this type,14 we shall order-the Respondents to cease and desist fromthe unfair labor practices found, and any like or related conduct.It was stipulated at the hearing that the discriminatees do not desirereinstatement.Therefore, we shall not order their reinstatement.However, as we have found that both the Respondent Company andthe Respondent Union are responsible for the discrimination sufferedby Orr, White, Cotton, and Carrol, we shall, like the Trial Examiner,order them jointly and severally 15 to make the discriminatees wholefor any loss of pay they may have suffered as a result of the discrimi-nation against them. In accordance with the formula promulgatedin F.W. Woolworth Company,'6and for the reasons stated therein,we shall order that the loss of pay be computed on the basis of eachseparate calendar quarter or portion thereof during the period fromMarch 19, 1948, the date of the discriminatory discharges, to Novem-ber 22, 1949, the date upon which the instant hearing commenced.The quarterly periods, hereinafter called quarters, shall begin withthe first day of January, April, July, and October. Loss of pay shallbe determined by deducting from a sum equal to that which each ofthe discriminatees normally would have earned as wages during eachsuch quarter or portion thereof, his respective net earnings, if any,during the same period.Earnings in one particular quarter shallhave no effect upon the back-pay liability for any other quarter.We shall further order, in accordance with theWoolworthde-cision,17 that the Respondent Company, upon request, make availableto the Board and its agents all records pertinent to an analysis ofthe amounts of back pay due.ORDERUpon the entire record in these cases and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that :14Kingston Cake Company,Inc., supra,footnote10;New YorkShipbuilding Corporation,89 NLRB 1446;Randolph Corporation,89 NLRB 1490.15H. M. Newman,85 NLRB 725,Acme Mattress Company, Inc., supra,footnote 12.36 90 NLRB 289.17Supra,footnote 16. CARLYLE RUBBER CO., INC.3911.The Respondent, Carlyle Rubber Co., Inc., New York, NewYork, its officers, agents, successors, and assigns, shall :(a)Cease and desist from :(1)Encouraging membership in Plumbing, Hardware, Paint,Electrical Supplies & Auto Accessories Union, Local 1146, R. C. I. A.,AFL, or in any other labor organization of its employees, by discharg-ing any of its employees or discriminating in any other manner inregard to their hire or tenure of employment or any term or condi-tion of their employment;(2) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary to an analysis of the amountsof back pay due under the terms of this Order;(2)Post at its place of business in New York, New York, copiesof the notice attached hereto and marked Appendix A.18 Copies ofsaid notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by the Respondent Company'srepresentative, be posted by the Respondent Company immediatelyupon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent Company to insure that said notices arenot altered, defaced, or covered by any other material;(3)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order, what stepsthe Respondent Company has taken to comply herewith.2.The Respondent, Plumbing, Hardware, Paint, Electrical Sup-plies & Auto Accessories Union, Local 1146, R. C. I. A., AFL, itsofficers, representatives, and agents, shall :v In the eventthat thisOrder is enforcedby a decree of a United States Court of Appeals,there shall be insertedbefore the words, "ADecision andOrder," the words, "A Decreeof the United States Court of Appeals Enforcing." :392DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Cease and desist from :(1)Causing or attempting to cause Carlyle Rubber Co.,Inc., itsofficers, agents,successors,or assigns,to discharge or otherwise dis-criminate against its employees in violationof Section 8 (a) (3) ofthe Act;(2) In any like or related manner restraining or coercing employees,of Carlyle Rubber Co.,Inc., its successors or assigns,in the exercise.of their rights to engage in, or to refrain from engaging in, any orall of the concerted activities specified in Section7 of the Act,exceptto the extent that such right may be affected by an agreement re--quiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Post at its offices in New York, New York, and wherever notices-to its members are customarily posted, copies of the notice attachedhereto and marked Appendix B.19 Copies of said notice,to be fur-nishedby theRegional Director for the Second Region,shall, afterbeing duly signed by the Respondent Union's representative,be postedby theRespondent Union immediately upon receipt thereof andmaintained by it for sixty(60) consecutive days thereafter,in con-spicuous places, including all places where notices to members are-customarily posted.Reasonable steps shall be taken by the Respond-ent Union to insure that said notices are not altered,defaced, or cov-,ered by any other material;(2)Mail to the Regional Director for the Second Region signed-copies of the notice attached hereto as Appendix B,-for posting, the.Respondent Company willing, at the place of business of the Respond-ent Company in New York,New York, in places where notices to em-ployees are customarily posted.Copies of said notice,to be fur-nished by the Regional Director for the Second Region, shall, afterbeing duly signed as provided in paragraph 2 (b) (1) of this Order,be forthwith returned to the Regional Director for- such posting;(3)Notify the Regional Director for the Second Region,in writ-ing, withinten (10)days from the date of this Order, what steps theRespondent Union has taken to comply herewith.3.The Respondents,CarlyleRubber Co.,Inc.,New York, NewYork, its officers, agents, successors,and assigns,and Plumbing,Hardware, Paint, Electrical Supplies & Auto Accessories Union,Local 1146, R. C. I. A., AFL,its officers,representatives, and agents,shall jointly and severally,in the manner set forth in the.sectionentitled "The Remedy,"make whole HenryOrr,WillieWhite," Ibid. CARLYLE RUBBER CO., INC.393:Charles Cotton, and Joseph Carrol for any loss of pay- each of -themmay have suffered as a result of the discrimination against him.IT IS FURTHERORDEREDthat the complaint, insofar as it alleges otherviolations of the Act, be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL NOT encourage membership in PLUMBING, HARDWARE,PAINT, ELECTRICAL SUPPLIES & AUTO ACCESSORIES UNION, LOCAL1146, R. C. I. A., AFL, or in any other labor organization ofour employees, by discharging any of our employees or dis-criminating in any other manner in regard to their hire or tenureof employment or any term or condition of their employment.WE WILL NOT in any like or relatedmannerinterfere with, re-strain, or-coerce our employees in the exercise of the right toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all of such activities, except to the extent that suchrightmay be affected by an agreement requiring membershipin a labororganizationas a condition of employment, as author-ized in Section 8 (a) (3) of the Act.WE WILL make whole the individuals named below for any lossof pay sufferedas a resultof our discrimination against them:Henry OrrCharles CottonWillie WhiteJoseph CarrolAll our employees are free to become, remain, or refrain from be-coming or remaining, members of the above-named union or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) ofthe Act.We will not discriminate in regard to hire or tenure ofemployment or any term or condition of employment against anyemployee because of membership or nonmembership in any suchlabor organization.CARLYLERUBBERCO., INC.,Employer.Dated --------------------By ------------------------------(Title)(Representative)929979-51-vol. 9227 394DECISIONS OF NATIONAL LABOR RELATIONS BOARD'This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.0APPENDIX BNOTICETO ALL MEMBERS OF PLUMBING, HARDWARE, PAINT, ELECTRICAL SUPPLIES& AUTO ACCESSORIES UNION5 LOCAL 1146, R. C. I. A., AFL, AND TO ALL EM-PLOYEES OF CARLYLE RUBBER CO., INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations-Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause CARLYLE RUBBER CO.,INC., its officers, agents, successors, or assigns, to discharge orotherwise discriminate against its employees because they are notmembers in good standing of PLUMBING, HARDWARE, PAINT, ELEC-TRICAL SUPPLIES&AUTO ACCESSORIES UNION,LOCAL 1146, R. C.I.A., AFL, except in accordance with the provisions of Section 8(a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees Of CARLYLE RUBBER CO., INC., its successors or assigns,in the exercise of their right to self-organization, to form; join,or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.WE WILL make whole the individuals named below for any lossof pay suffered as a result of the discrimination against them :Henry OrrCharles CottonWillie WhiteJoseph CarrolPLUMBING, HARDWARE, PAINT,ELECTRICAL SUPPLIES &AUTO ACCESSORIES UNION,LOCAL 1146, R. C. I. A.,AFL,Labor Organization.Dated-----------------By----------------------------------(Representative)(Title) )CARLYLE"RUBBERCO., INC.395This 'noltice mustremain `Hosted for 60 days froi the date hereof,and must notbe altered,defaced,or coveredby any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERWarren.H. Leland, Esq.,for the General Counsel.David R. Kaminsky, Esq.,of New York, N. Y., andFinkelstein & Hirshfield, byVictor Hirsh field, Esq.,of New York, N. Y., for the Company.STATEMENT OF THE CASEUpon charges duly filed by Charles Holcombe and Henry-Orr, individuals, theGeneral Counsel for the National Labor Relations Board,' by the Acting RegionalDirector for the Second Region (New York, New York), issued a complaint datedJuly 28, 1949, against Carlyle Rubber Co., Inc., herein called the Company, andPlumbing, Hardware, Paint, Electrical Supplies & Auto Accessories Union, Local1146, R..C. I. A., AFL, herein called the Union, and jointly called the Respondents,allegingthat theRespondentshad engaged in and wereengagingin unfair laborpractices affecting commerce within themeaning ofSection 8 (a) (1) and (3)and Section 8 (b). (1) (A) and (2), respectively, and Section 2 (6) and (7) ofthe National Labor Relations Act, as amended, 61 Stat. 136, herein called theAct.Copies of the complaint, accompanied by an order consolidating the casesand notice of hearing, and copies of the respective charges, were duly served uponthe Respondents.With respect to the unfair labor practices, the complaint as amended at thehearing alleged in substance that (a) on November 1, 1.947, the Company andthe Union renewed an earlier agreement which providedinter aliathat the Com-pany would retain in its employ only members in good standing of the Unionand, upon demand of.the Union, would discharge any employee not in good stand-ing; (b)on March 19, 1948, the Company, at the demand of the Union, dischargedHenry Orr, Willie White, Charles Cotton, and Joseph Carrol, herein jointly calledthe Complainants, and thereafter refused to reinstate them to their former orsubstantially equivalent positions, because of their refusal or failureto remainmembers in good standing of the Union; and (c) by each of these acts the Com-pany violated Section 8 (a) (1) and (3), and the Union violated Section 8 (b) (1)(A) and (2), of the Act'The Company's answer, dated August 29, 1949, tacitly admits certain alle-gations of the complaint concerning its corporate structure and business activi-ties and expressly admits that "at various times" the Union demanded of theCompany the discharge of employees not in goodstandingin the Union. Theanswer denies, however, that the demands were granted by the Company, that thecollective bargaining agreement was renewed by the Company on November 1,1947, and that the Company had engaged in unfair labor practices.'IThe General Counsel and the attorney representing him at the hearing are referredto as the General Counsel.The National Labor Relations Board is referred to as theBoard.The complaint alleges violations of Section 8 (b) (1) by the Union. It is clear fromthe specific allegations and the evidence that Section 8 (b) (1) (A), rather than 8 (b),(1) (B), was intended.'The Company's answer raises a separate defense that 3 of the complainants did notsign the charges and that Complainant Orr, who did sign them, was capable of actingonly in an individual capacity.This proposition has no merit.See Section 203.9 of t1wBoard'sRulessand Regulations,Series 5,as amended August 18,1948;Duro TestCorpora-tion.81 NLRB 976. 396DECISIONS OF NATIONAL LABQR RELATIONS BOARDBy letter of August 29, 1949, to the Acting Regional Director, tht'( Union de-nied the allegations of the complaint.On the following day, the Eegional Di-rector wrote to the Union, advising that an answer must be submitted in theform prescribed by the Board'sRules andRegulations.There was no replyto this communication, and no answer was filed by the Union.Pursuant to notice, a hearing was held on November 22 and 23 and December6, 1949, at New York, New York, before the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner.The General Counsel and the Companywere represented by counsel and both participated in the hearing.No appear-ance was entered on behalf of the Union. Full opportunity to examine andcross-examine witnesses and to introduce evidence bearing on the issues wasafforded all parties.At the opening of the hearing, the Company mo,, ed to va-cate the consolidation of the cases because of the failure of the Union to file ananswer or to appear at the hearing, and the General Counsel moved for a de-fault judgment and a judgment on the pleadings against the Union.These mo-tions were denied.At the conclusion of the General Counsel's case, the Com-pany moved to dismiss the complaint as to it upon the grounds that (a) theGeneral Counsel had not establisheda prima faciecase and (b) the Companyhad been prejudiced by the denial of its motion to vacate the consolidation.This motion too was denied. At the conclusion of the hearing, the Companyagain moved that the complaint be dismissed as to it, and this motion was takenunder advisement. It is hereby denied. The General Counsel moved to con-form the pleadings to the proof as to minor matters, and this motion was grantedwithout objection.The General Counsel and the Company did not avail them-selves of an opportunity to argue orally, but pursuant to leave granted theyfiled briefs.The Union was advised by the Acting Chief Trial Examiner ofits right to file a brief, as described below, but no brief was filed by it.At the close of the hearing, the General Counsel. referred briefly to a letterof December 2, 1949, to him from Martin V. Kornreich, manager of the Union,in which Kornreich said that it was agreeable to the Union for the hearing to pro-ceed in his absence provided that upon its completion he be given an opportunityto read the record and thereafter to present witnesses "if necessary." This letterhad been written during a 2-week recess in the hearing, which occurred duringthe presentation of the Company's defense.On December 7, the next day afterthe close of the hearing, the General Counsel responded in writing to the Union'sletter, advising that the hearing had been closed.On December 8, Kornreichwrote to the Chief Trial Examiner, enclosing copies of the correspondence ofDecember 2 and 7, saying that he was ill and had been unable to attend thehearing, and asking for "the opportunity of presenting witnesses if necessary."On December 13, the Acting Chief Trial Examiner responded to Kornreich's let-ter,with copies to counsel in the case, advising that the issues were before mefor initial determination ; that the parties, including the Union, had the rightto file briefs within a specified time; and that, if the Union wished, it might filepromptlywith me a motion,in accordancewiththe Board'sRules and Regula-tions, toreopenthe hearingfor the purpose of affordingthe Union another op-portunityto present witnesses.No motion to reopen was filed by the Union.Instead, on January 4, 1950, Kornreich wrote to me enclosing his affidavit forconsideration in a determination of the issues.On January 10, I replied, withcopies to counsel, denying Kornreich's requestthat his affidavitbe given con-sideration upon the following grounds: (a) The failure of the Union to avail it-self of the opportunity to appear at the hearing and there to offer evidence inits own behalf; (b) the failure of the Union to follow the appropriate pro- CARLYLE RUBBER CO., INC.397cedure of moving to reopen the hearing, as outlined in the Acting Chief TrialExaminer's letter of December 13, 1949; and (c) the General Counsel and theCompany would be deprived of their right to cross-examine Kornreich were hisaffidavit to be considered as evidence.On January 12, Kornreich replied to myletter saying that he had made "many requests for an adjournment," which were"never granted."'As the record discloses, there was no request of me by theUnion for an adjournment during the hearing.Nor was there such a request ofme at any other time.Moreover, as the record also shows, the Union was awareof the progress of the hearing through my telegraphic advice to it concerningthe 2-week adjournment.'Upon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company, a New York corporation, has its principal office and place ofbusiness in New York City where it is engaged in wholesale jobbing and distri-bution of industrial rubber products.During the year 1948, the Company pur-chased rubber products valued in excess of $1,000,000, approximately 90 percentof which was shipped to the Company from points outside the State of New Yoik.During the same year, the Company sold various products, including belting,hose, packing, and tubing, valued at $800,000 to $1,000,000, approximately 90percent of which was shipped to points outside the State of New York. The Com-pany concedes, and I find, that it is engaged in commerce within the meaning ofthe Act.II.THE UNIONPlumbing, Hardware, Paint, Electrical Supplies & Auto Accessories Union,Local 1146, R. C. I. A., AFL, is a labor organization admitting to membershipemployees of the Company.III.THE UNFAIR LABOR PRACTICESA. PreliminaryThe issues here arise from the union security provisions of a contract betweenthe Company and the Union executed during November 1946, a renewal of thecontract during 1947 after the enactment of the amendments to the Act, and thedischarge of employees on March 19, 1948, allegedly pursuant to the unionsecurity provisions.B. The factsFor some years prior to 1946, the Company was not under a contractual rela-tionship with any labor organization.On November 1, 1946, the Company andthe Union executed a 1-year agreement by which the Union was recognized4 The letters of December 2, December 7, December 8, December 13, and January 4 arehereby received in evidence as Trial Examiner's Exhibits 3 to 7 inclusive, respectively.The affidavit by Kornreich is hereby received in evidence as Trial Examiner's Exhibit 8 forprocedural purposes only and not as evidence relating to the issues.The letters ofJanuary 10 and January 12 are hereby received in evidence as Trial Examiner's Exhibits0 and 10, respectively.6Cf.MissionOil Company, et at.,88 NLRB 743, where a respondent failed to file ananswer to the complaint and to appear at the hearing. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDas the exclusive representative of the Company's employees excluding clericalworkers and salesmen.The legality.of this agreement,as of the date ofexecution, is not an issue under the pleadings.The union security provisions are as follows :1.The employer agrees to employ ... none but members in good stand-ing of the union . . .2.The union shall be sole judge of the standing of its members and theemployers agree to discharge anyone employed by him, it or them within24 hours after notice by the union that any such employee is not a memberin good standing.Oral demand for discharge of any employee under thisSection 2, shall be deemed sufficient..3.All steady and/or extra employees shall be obtained from the office ofthe union.In the event that the union shall not be able to supply anyemployee,then the employer may attempt to obtain employees from anysource whatsoever and shall notify in writing, the union,that he, it orthem have hired such new employees,within 48 hours from the time of thecommencement of the new employment.It shall be the duty of the employerto see that any new employees shall become a member[sic] of the unionwithin four weeks from the date of the commencement of his employment.4. In employing members of the union, the employer agrees to require ofsuch members a Work Permit or Dues Book signed by an authorized repre-sentative or officer of the union before employing same. In employing per-sons who are not in the union, aWorkPermit must be secured from theunion,duly signed before commencing their employment.Paragraph 16 of the agreement contains the renewal provision.It reads:16.This agreement shall go into effect on the day above written and shallremain in full force and effect and shall be binding on the parties hereto,their administrators,executors and assigns until oneyear fromsaid date.This contract shall automatically be renewed from year to year unless atleast 30 days notice of intention to terminate the said agreement is givenby eitherparty.Althoughthe contact[sic] shall be renewed as providedherein, provision is hereby made for the automatic reopening of negotiationsfor wages,hours and terms of employment at or about the anniversary date.Shortly after the execution of the contract, Henry Orr, an employee, wasdesignated shop steward by the employees in the bargaining unit.One of hisduties was to collect dues from them.During October1947, nearthe end of the initial period of the contract, Abra-ham J. Kaminsky,president of the Company,told Orr thathe "did not wanta union in the shop"and that Orr should inquire'of the employees to ascertaintheir wishes and report back to Kaminsky.Orr relatedthisconversation to themen.At that time, however,neither partyto thecontract had given to theother the 30 days' notice required to terminate it under paragraph 16 abovequoted.Kaminsky testified thathe wasunaware of the renewal provision andbelieved that the contract was for a fixed period of 1 year only.On November 3, 1947, Kornreich,themanager of the Union,called uponKaminsky and said that the contract had been renewed automatically foranother year.Kaminsky argued that the contract had expired.During themorning of the same day, two delegates of the Union,identified as Mink andMarino, came to the plant and talked with Shop Steward Orr.He informedthem that the employees were opposed to the Union,but he was told that the CARLYLERUBBERCO., INC.399employees were "automatically in the union anyway for another year." Orrthen went to Kaminsky and informed him of the conversation with the delegates,and, Kaminsky disputed the delegates' contention that the contract had beenrenewed.During the noon hour, the delegates returned to talk with-the em-ployees.They advocated continued affiliation with the Union, but withoutsuccess.The employees stated that they were dissatisfied, and thereafter Orr,ceased to collect dues.None of the complainants made further payments.Later during November, Kaminsky told Orr that the contract had "auto-matically renewed itself" and suggested that Orr prepare a "petition" for thesignatures of the employees to the effect that they did not wish to be representedby the Union, in order that it might be used in connection with the dispute'During the latter part of that month, according to Kaminsky, the Union orallyrequested that he discharge employees who were delinquent in dues, and asappears below the Union instituted proceedings before the New York StateBoard of Mediation to resolve the issue over the automatic renewal of thecontract.On December 4, 1947, the Mediation Board wrote to the Company and theUnion, advising them of an informal mediation conference to be held onDecember 9. The conference was postponed to December 12, however. Onor about that day, in the proceeding before that Board, its representativestated orally that the contract had been renewed automatically.During boththe early and latter parts of that month, according to Kaminsky, the Unionagain orally requested that the Company discharge employees who weredelinquent in their dues.During January, Kaminsky asked Orr whether he had obtained the signa-tures of the men to the petition, and Orr answered in the negative.° On lateroccasions,Kaminsky made the same inquiry of Orr, and received the sameanswer.There is testimony by Orr that the men withheldraction on the petition,hoping to secure a wage increase, but it does not appear that this purpose wascommunicated to Kaminsky.During February 1948, the Union instituted another proceeding before theMediation Board' This proceeding, as discussed below, involved the Union'sdemand for the discharge of employees who were delinquent in their dues.Kaminsky testified that as early as July 1947 Kornreich had demanded theinstitution of the checkoff, or, in the alternative, the discharge of employeeswho were in arrears in their dues or who, for any reason suitable to the Union,should be discharged.This demand, according to Kaminsky, was renewed"constantly," particularly during each month of January to April 1948.On February 3, Kornreich wrote to Kaminsky, asserting that he had triedon four occasions to communicate with Kaminsky by telephone, that the Companywas "delaying matters," and that in the absence of a prompt response the Unionwould utilize the services of the Mediation Board.On February 4, Kaminsky6This finding is based upon the testimony of Orr. On the other hand, Kaminsky testi-fied that about the middle of November, when he was "in the midst" of his dispute withthe Union about renewal of the contract, Orr came to him and asked what the men coulddo to avoid membership in the Union, and that he replied that they could petition theUnion to permit the withdrawal of their memberships.For reasons which appear below,Kaniinsky's testimony in a number.of instances is rejected,and his version of thisconversation with Orr is rejected also.4This finding is also based upon Orr's testimony.Kaminsky testified that the con-versation consisted of Orr's mentioning"something about the boys not signing thepetition,"but that he made no comment whatsoever.8The contract provided for arbitration by the Mediation Board. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplied, saying that he had been out of town and inquiring as to the nature ofthe matter to be submitted to the Mediation Board.By February 5, the Unionthe Union that day and advised that it had named an arbitrator who wouldconduct a hearing on February 11.Co February 6, Kornreich responded toKaminsky's letter, contradicting Kaminsky's statement that he had been outof town, asserting that there was no alternative to utilizing the services ofthe Mediation Board, and dismissing Kaminsky's request for information aboutthe dispute with the remark that it was "needless to state what our controversyinvolves."On February 11, John T. McCormack, the Union's president, wroteto Kaminsky, saying that he was complying with Kaminsky's insistence thatthe nature of the dispute be reduced to writing, and that it involved wagesand paid holidays.The arbitration proceeding, set for that day, was postponed.During the next several weeks there do not appear to have been further'written communications.On March 15, 4 clays before the discharge of thecomplainants, Kornreich wrote to the Mediation Board that he had "gotten'together" with Kaminsky that day and asked that the Union's earlier "notice"-to the Mediation Board be disregarded.On March 18, a representative of thatBoard telephoned Kornreich, who advised that he had intended the letter tobe a request for an adjournment in the arbitration proceeding because the Unionand the Company were endeavoring to adjust their differences. In the mean-time, on the preceding day, the "petition" which had been discussed by Kaminskyand Shop Steward Orr was circulated among the employees for their signatures.Itwas hand-written by Orr and read : "The men of Carlyle Rubber Company.no longer want the AFL, Local 1146."On March 19, the day of the discharges,the document was handed to Kaminsky by Orr, but Kaminsky brushed it asidewith the remark that the men were aware that he had "lost a case" with the.Union, and that he did not care "to have anything to do with it."'On March 19, at the close of the workweek, Kaminsky called the men togetherand announced that he was discharging them.Kaminsky's remarks in makingthe discharges are a principal issue, and my findings are based upon the testi-mony of the four complainants and two employees who were reinstated.Orr tes-tified that Kaminsky said that the Union had "won the case," and that he wassorry but the Union had directed him to discharge the men because they were de-linquent in their dues.White testified that Kaminsky said that he had lost a caseagainst the Union and that he was sorry to discharge the men. Carrol testi-fied that Kaminsky said that "a referee decided with the union" and that theUnion had demanded that he make the discharges. Cotton testified thatKaminsky did not on that occasion specifically refer to having lost "a case" withthe Union but did say that he was sorry to have to discharge them "upon orders°This finding is based upon the testimony of Orr. On the other hand, Kaminskyacknowl-edged that Orr brought the document to him on March 19, but testified that he haddecided to discharge the men for lawful reasons, as set out below, and that he "threw"the document to Orr with the statement, "I am not interested." In opposingOrr's version,the Company argues that Kaminsky would not have waited until March 19 to informOrr that it had "lost a case"during the preceding December when the representative ofthe Mediation Board advised that the contract had been renewed. The Company arguesalso that the General Counsel's evidence about the document should be rejectedbecauseit is based upon the theory that "Kaminsky asked the men to get together to help himfight the Union . . . AFTER HE LOST THE CASE." The facts, however, are thatKaminsky first discussed the preparation of a "petition" with Orr during November,before the matter of renewal of the contract was taken to the Mediation Board, and thatthe advice of that Board's representative did not settle the differences between theCompanyand the Union, as the above-described communications establish. CARLYLERUBBER CO., INC.401from the Union."Their testimony is supported in substantial part by that oftwo employees who were discharged also, but who were reinstatedand wereworking for the Company at the time of the hearing. They are not complain-ants.Thus, Randolph Rochelle and Charles Holcombe, rebuttalwitnesses,both testified that Kaminsky said to the men that he was sorry but the Unionhad directed him to discharge them.These witnesses impressed me as honestlyendeavoring to relate ' the truth concerning Kaminsky's remarks.I find thatKaminskytold the men that he was discharging them upon the demand of theUnion.The employees accepted their discharges without argument and left. theplant.10There were 10 or 11 employees in the bargaining unit at the time of the dis-charges.Although Kaminsky said to the men that he was discharging all ofthem, 2 were not discharged.They are HenryHarris, a cousinof Kaminsky,and JamesSmith, who had been in the Company's employ for nearly 30 years.Perhaps one other employee, not named, was ill, and it does not appear whetherhe returned to work at any time. Of the remaining 8 employees, all of whomare named in the charges mentioned below, 3 were reinstated.They are Rochelleand Holcombe, above mentioned, and George Dixon..On March 22, the following Monday, several of the employees went to theUnion's offices to pay their delinquent dues.They spoke with the bookkeeper,who is not identified by name, and she informed them that she had been in-structed not to accept dues payments from employees of the Company. OnMarch 25, a group of employees, consisting of the three who later were reinstatedand some or all of the complainants, called at the Board's offices and filedcharges against both the Company and the Union. At uncertain times, butapparently before the end of the month, a number of the employees again calledat the Union's offices.They talked with a representative of the Union, iden-tified as one Hurowitz or, the manager, Kornreich, who told them that severalemployees would be reinstated and permitted topaydues, but who declined todiscuss the matter because "some of the men could not be trusted."WhenComplainant White asserted that he should be permitted to paydues becausehe understood that the Union had accepted delinquent payments from the twoemployees who were not discharged, Harris and Smith, the Union's representa-tive still refused to discuss the matter.Later the representative told Whitethat some of the men would be reinstated if the charges were withdrawn.On March 30, Rochelle and Holcombe returned to work after receiving tele-grams from the Company that they were to be reinstated.A like telegram wassent toDixon, but the date of his return to work is not established in the record.10Approximately eight employees heard Kaminsky's remarks,excluding the following per-sons who were identified by the General Counsel's witnesses as having been present also:Kaminsky's brother,Elliott ; Kaminsky's brother-in-law,one Moore;the general manager,Hayden Visscher ; and a foreman, Leon Minsky. Only Kaminsky and Minsky were wit-nessesfor the Company.They testified that the complainants were incompetent workersand that on March 19 Kaminsky decided to discharge all employees and to rehire thoseof ability.They testified further that Kaminsky said merely that he was disgusted withthe work of the men, with the Union and "everything else," and that he was dischargingthem all.Kaminsky's explanation for having selected the method of group discharge asa means of discharging only the four complainants and Frank McKesseling,who is alsonamed in the charges but whose whereabouts are unknown to the General Counsel,is that hewished to save himself the embarrassment of having to tell each of five dischargees thereasons why he was being discharged and other employees retained.Kaminsky's versionof his remarks must be rejected.It does not bear the ring of truth when one considersthe entire sequence of events herein. See footnote 15. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy April 12,replacements had been hired for the four complainants,and theworking force had returned to approximately its normal size."Kaminsky testi'-fled on direct examination that the new employeeswerenot hired'through,.the.Union, that they were not told to go to the'Union and pay dues, and that'he madeno inquiry to ascertain if they became members.On cross-examination,however,Kaminsky testified that he was "not certain" whether he sent them to the Union,that he believed that he -told them of:the contract with the Union,` and thathe believed that he told a Field Examiner for the Board who investigated thesecases that "We simply asked the men to go up to the union, and when he comesback we put him to work.We don't even ask to see his work permit." I findthat Kaminsky did refer the new employees to the Union in accordance withthe provisions of the contract quoted above.On April 16, Kaminsky left New York for a trip to Europe. On April 27,Kornreich, for, the Union, wrote to the Mediation Board, saying that "every-thing has worked out well", with the Company and that the Mediation Boardshould "drop our proceedings."Kaminsky returned to New York during July',and prior to the end of that month the Union commenced another proceedingagainst the Company before the Mediation Board.Kaminsky's testimony con-cerning the April 27 letter and earlier communications. is set out below.On July 28, the Mediation Board wrote to the Company and the Union thatit had been requested to name an arbitrator to determine a dispute and that ahearing would be held on August 5. In July 29, Visscher, the Company's generalmanager, responded and asked that the arbitration be postponed until'August6 at the request of Kaminsky.On the next day the postponement was granted.On August 2, Visscher, having been notified that his request for a postponementhad been acted upon favorably, wrote to the Mediation Board that the Com-pany was unaware of any dispute with the Union and asked "what the arbitra-tion concerns."On August 3, the Mediation Board advised that the Unionhad charged the Company with a refusal to discharge employees who were notmembers in good standing of the Union. On the next day, the arbitration hear-ing again was postponed.On August 13, the hearing was held, and the Com-pany contended that it would be an unfair labor practice for it to comply with theUnion's demand, while the Union asserted the contrary. On August 24, thearbitrator rendered his decision in favor of the Company.On November.1, 1948,upon the expiration of the contract, the relationship between the Company andthe Unionceased.C.Conclusions1.The CompanyWe have seen that the contract between the Company and the Union con-tained extensive union security provisions.During the original term of thecontract the Act was amended, and the contract was renewed after the effectivedate of the amendatory legislation.There appears to be no dispute betweenthe General Counsel and the Company that the union security provisions of the"Counsel stipulated that the replacements had been hired by April 12, 1948, but atypographical error in the transcript fixes the date as 1949.The fact that the erroris a typographical one is shown by the following:First,at the time of the stipulationthere was discussion as to whether the date should be April 11 or 12.April 11, 1948,was a Sunday,and when this point became clear,the date was fixed as April 12. Second,both the direct and cross-examination of Kaminsky concerning the replacements dealtwith the contract then existing between the Company and the Union,which was terminatedin late 1948.The typographical error is hereby ordered to be corrected in the transcript. CARLYLE RUBBE1h"C0.^,-.TNC.'403contract, as renewed, were illegal.This is so because of the failureto satisfythe requirements-in the proviso to Section 8 (a) (3) of the Act, both as to theconduct of a union-shop election and the permissible limits of union securityprovisions.'?Nor does the advice by the representative of the Mediation Boardto the Company during December 1947, that the contract had been renewed byvirtue of the automatic renewal clause, have a binding effect upon the Boardor constitute a defense for the Company "The main issue is whether the Com-pany, in discharging the complainants on March 19, 1948, complied with the de-mands of the Union that they be discharged for nonpayment of dues or, on thecontrary, was motivated by wholly lawfulreasons.The Company acknowledges that there were repeated demands by the Unionthat, delinquent members be discharged. It asserts that it rejected each-andevery demand. In its brief, the Company refers to an instance during theinitial year of the contract when it refused to discharge an employee named-Perry for nonpayment of dues, and it argues :The record is completely barren of any testimony which even suggests thatCarlyle at'any time required, ordered, suggested or demanded -that any ofitsworkers pay dues to the Union. This fact is of paramount importancein that it definitely establishes Carlyle's lack of interest in seeing to itthat its workers remained in good standing in the Union.This statement is hardly accurate when one considers that (1) the contractitself required the employees to maintain good standing in the Union,an essentialof which was the payment of dues; '(2) the mere existence of the union securityprovisions after the renewal date of the contract, regardless of their enforce-ment, constitute a violation of Section 8 (a) (1) of the Act ; " and (3) Kaminskyreferred new employees to the Union in accordance with those unlawfulprovisions.The General Counsel calls attention to the letter of March 15 from the Unionto the Mediation Board, 4 days before the discharges, in which Kornreich wrotethat he had "gotten together" on that day with Kaminsky and that the Media-tion Board should disregard the Union's earlier notice.The General Counselalso calls attention to Kornreich's advice of March 18 to the Mediation Boardthat the Union and the Company were endeavoring to adjust their differences,.and to the letter of April 27 from Kornreich to the Mediation Board in which12Julius Resnick, Inc.,86 NLRB 315;Salant d Salant,Incorporated,87NLRB 215.The proviso to Section 8 (a) (3) reads,in part, as follows:...nothing in this Act, or in any other statute of the United States, shall precludean employer from making an agreement with a labor organization....to requireas a condition of employment membership therein on or after the thirtieth dayfollowing the beginning of such employment or the effective date of such agreement,whichever is the later, . . . (ii) if, following the most recent election held as pro-vided in section 9 (e) the Board shall have certified that at least a majority of theemployees eligible to vote in such election have voted to authorize such labor organ=Ization to make such an agreement... .18The Company asserts that it was "ordered" by the Mediation Board "to abide bythe agreement even though it contained a Union Shop clause which, by reason of theLabor Management Relations Act of 1947, was of doubtful validity."The fact, however,is that the proceeding before the Mediation Board in December 1947 was an informalmediation proceeding only, that its representative's advice may not appropriately beconsidered an' order, and that it passed uron the validity of the union security clausesin an arbitration proceeding :=.t a later date. In any event, assuming the accuracy of theCompany's assertion, it can have no controlling effect here.Combustion EngineeringCompany, Inc., et al.,86 NLRB 1264, and cases cited therein.14 Julius Resnick,Inc.,footnote 12. 404'DECISIONS OF NATIONAL, LABOR RELATIONS BOARDhe saidthat "everything has worked out we4l" and asked that the proceedingbe terminated.The General Counsel contends that Kornreich's references wereto thedemands ofthe Union for the discharge of employees. The Companydisputes this contention, and at this point we must review the correspondenceof early 1948 and consider Kaminsky's testimony concerning it.On February 3, the Union wrote to Kaminsky and threatened to take a disputeto the Mediation Board.On February 4, Kaminsky replied, asking the natureof the dispute.The Company asserts that these letters were preliminary to theone of February 11 from the Union in which the dispute was said to involvewages and paid holidays.But on February 5 the Mediation Board wrote to theCompany and the Union fixing February 11 as the date for an arbitration pro-ceeding which was never held and which involved, according to Kaminsky, theUnion's demand that he institute a checkoff of dues and that he discharge em-ployees who were not members in good standing of the Union. On February 6,the Union responded to the Company's letter of 2 days earlier and refused "tostate what our controversy involves."On February 11, however, the Union againwrote to Kaminsky, this time saying that the dispute involved wages and paidholidays..The next communication is that of March 15 from Kornreich to theMediation Board in which he said that he and Kaminsky had "gotten together"that day.But they had not "gotten together" on the assertedissues of wagesand paid holidays.Kaminsky denied that he had talked with Kornreich thatday, and he testified that he refused the wage and holiday demand "all the waythrough."Nevertheless, according to Kaminsky, the statement of Kornreichto the Mediation Board that he had "gotten together" with Kaminsky referredto the alleged dispute over wages and holidays, and not to the matter of dis-charging delinquent members which had been submitted to the Mediation Board.I am unable to credit Kaminsky's testimony. In the light of all the facts in thiscase, it does not furnish a reasonable explanation for Kornreich's letter ofMarch 15.Moreover, since Kaminsky never met the alleged wage and holidaydemand, that matter could hardly have been the subject of Kornreich's nextletter, that of April 27, to the Mediation Board, in which Kornreich said that"everything has worked out well."Kaminsky testified that he did not knowto what matter Kornreich referred in that letter. I find that Kornreich's lettersof March 15 and April 27 to the Mediation Board referred to the Union's demandfor the discharge of employees under the illegal union security provisions of thecontract.This is so because (1) the Union had repeatedly demanded the dis-charge of employees not in good standing; (2) the arbitration proceeding ini-tiated by the Union during February involved this demand, as Kaminskyacknowledged; (3) Kornreich's purported demand for improved wages and work-ing conditions was never met, but his demand for the discharge of employeeswas met on March 19 with Kaminsky's statement to them that he was acting atthe insistence of the Union; and (4) Kaminsky referred the new employees tothe Union pursuant to the union security provisions of the contract.161sThe Company argues that it would not have discharged the employees at the demandof the Union,and so informed them,because Kaminsky "did not believe that he had theright to discharge workers for nonpayment of dues after the passage of the Labor Manage-ment Relations Act of 1947."As proof, it argues that Kaminsky"took the issue to theNew York State Board when pressed by the Union."The fact, however,by Kaminsky'sown testimony, is that the arbitration proceeding which was set for February 11, andwhich never reached a decision, involved the issue. It was the later proceeding, whichcommenced in July 1948, after the charges were filed in this case, which resulted in adecision by the arbitrator. CARLYLE RUBBERCO., INC.405The record contains considerable, testimony by the Company that the complain-ants were inefficient workers.They were laborers with only unskilled or semi-skilled duties.According to Kaminsky, they were inefficient during 1945 andearlier.According to Foreman Minsky, who supervised the men after 1945,they were inefficient from early February 1946 until their discharges in 1948.Although Minsky testified that several other employees were discharged for in-efficiency during the initial year of the contract with the Union, the Companyasserts that the complainants were not discharged prior to July, 1947 becausethe wartime labor shortage existed, that they were not discharged when theshortage ended then because of the dues delinquency of employees and theUnion's demand for a checkoff, as well as the complainants' personal economicproblems, and that they were not discharged in December 1947, the month follow-ing the renewal of the contract, because the Company wanted to "wait until theunion trouble was over and see what happened with the union." Kaminskytestified, however, that with the continued inefficiency of the men, coupled witha curtailment of business during.early 1948, his "patience was exhausted" andthat lie decided to discharge the four complainants and McKesseling, as well asthe three competent employees, Holcombe, Rochelle, and Dixon, and to reinstatethe latter three.On the other hand, there is evidence by the General Counselthat the complainants were not inefficient, that they were not criticized for theiralleged inefficiency, and that the curtailment in the Company's business duringearly 1948 was so slight that the Company hired replacements for all the com-plainants within about 3 weeks after the discharges. It is unnecessary to detailthe Company's evidence respecting the alleged inefficiency, on the one hand, andthat of the General Counsel on the other. It suffices to say that the Company'sevidence, if believed, might establish that the Company had what it. consideredgood cause to discharge the complainants. "It does not necessarily follow,however, from the fact that the Respondent may havehadsuch cause, that thedischarges wereforsuch cause." 19 I am convinced that the real cause was theCompany's compliance with the Union's demand that the employees be dis-charged under the unlawful union security provisions of the contract.17I find that the Company, by its renewal and continuance of the contract withthe Union on and after November 1, 1947,18 and by its discharge of the com-plainants on March 19, 1948, has discriminated in regard to the hire and tenureof employment of employees, thereby encouraging membership in a labor or-ganization.I find further that the Company by the discharges and by its re-newal and continuance of the contract with the Union, has interfered with, re-strained, and coerced, and is interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.1819Ray Smith Transport Company,89 NLRB 1045.17The Company contends that Rochelle, Holcombe, and Dixon were reinstated withoutthe payment of their delinquent dues.There is no evidence to support this contention.The Company contends also that after their reinstatement, Kaminsky did not request themto obtain and maintain good standing in the Union. The fact is that Kaminsky so testified,and that Rochelle and Holcombe, who were rebuttal witnesses, did not testify on thepoint.These two employees, however, went with others to the union offices to pay theirdues at the time when they all were told that payment would be accepted only from theemployees who later would be reinstated.What, if anything, Rochelle, Holcombe, andDixon did to achieve reinstatement is not an essential element in the General Counsel's.case.11TheGreat Atlantic and Pacific Tea Company,81 NLRB 1052.9 Julius Resnick, Inc.,footnote 12 ;Salan.t J Salant, Incorporated,footnote 12 ;Clara-Val Packing Company, 87NLRB 703;Lloyd A. Fry Roofing Company, et al.,89 NLRB854;Pacific Maritime Association,etal.,89 NLRB 894. 4Q6DECISIONS.OF NATIONALLABOR RELATIONS BOARD2.The UnionSection 8 (b) (2) of the Act, which the Union is alleged to have violated, pro-vides that it shall be an unfair labor practice for a labor organization or itsagents "to cause or attempt to cause an employer to discriminate against anemployee in violation of" Section 8 (a) (3). It has been found that the Com-pany discriminated against the complainants in violation of the latter Section,at the repeated demand of the Union. The violation of Section 8 (b) (2) ismanifest.Moreover, the violation exists wholly aside from the Company's vio-lation of Section 8 (a) (3). This is so because' Section 8 (b) (2) proscribesthe "attempt to cause" an employer to unlawfully discriminate against an em-ployee, as well as the actual achievement of the discrimination,20 and here theCompany asserted in its answer and also presented testimony that on numerousoccasions, the Union demanded that the Company discharge employees pursuantto the unlawful union security provisions of the contract.Accordingly, I findthat the Union has caused, and attempted to cause, the Company, an employer,to discriminate against employees in violation of Section 8 (a) (3), and therebyengaged in and is engaging in unfair labor practices proscribed by Section 8 (b)(2) of the Act, and thereby also restrained and coerced employees in the exer-cise of the rights guaranteed in Section 7 of the Act.21 'I find further that theUnion, by its renewal and continuance of. and its insistence that the Companyrenew and continue, their contract during and after November 1947, independentlyviolated Section 8 (b) (2),22 but not Section 8 (b) (1) (A) .mIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurring inconnection with the operations of the Company described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair -laborpractices, I shall recommend that they cease and desist therefrom and that theytake certain affirmative action designed to effectuate the policies of the Act.I have found that both Respondents were responsible for the discriminationagainst Orr, White, Cotton, and Carrol.At the hearing, counsel stipulated thatthe complainants, if asked, would testify that they did not desire reinstatementto their former positions.Accordingly, I shall not recommend that the Com-pany offer them reinstatement. I shall, however, recommend that both. Re-spondents, jointly and severally, make the complainants whole for any losses ofpay they may have suffered by reason of the discrimination against them bypayment to each of them ofa sumof money equal to the amount which henormally would have earned as wages from the date of the discrimination,March 19, 1948, to the date upon which the hearing herein commenced, November20H. Milton Newman,85 NLRB 725.21Clara-Val Packing Company,footnote 19;Lloyd A. Fry Roofing Company,footnote 19.22The (Treat Atlantic and Pacific Tea Company,footnote 18;National Maritime Union,78 NLRB 971.23 International Typographical Union,86 NLRB 951 ;International Union, UnitedMineWorkers of America,83 NLRB 916. CARLYLE RUBBERCO., INC.40722, 1949,"lesshis net earningsY6duringsaid period.I shall not attempt toadjust between the Respondents the amount of back pay for which they areliable, but shall recommend that they jointly and severally. make the com-plainants whole for any losses the complainants have suffered by reason of thediscrimination.Since the contract between the Respondents is no longer in existence, havingbeen terminated on November 1, 1948, I shall not recommend that they ceaseand desist from giving effect thereto.Moreover, since there is no allegation thatthe illegal union security provisions of the contract constituted support to theUnion in violation of Section 8 (a) (2), I shall not recommend that the Companywithhold recognition from the Union unless and until the Union is certified bythe Board 26Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:iCONCLUSIONS OF LAW1.The operations of Carlyle Rubber Co., Inc. constitute trade, traffic, andcommerce among the several States, within the meaning of Section 2 (6) and(7) of the Act.2.Plumbing, Hardware, Paint, Electrical Supplies & Auto Accessories Union,Local 1146, R. C. I. A., AFL, is a labor organization within the meaning of Sec-tion 2 (5) of the Act.By discriminating in regard to the hire and tenure of employment of em-ployees, thereby encouraging membership in a labor organization, CarlyleRubber Co., Inc. has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Carlyle Rubber Co., Inc. hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.5.By causing, and attempting to cause; Carlyle Rubber Co., Inc. to discrimi-nate against employees in violation of Section 8 (a) (3) of the Act, Plumbing,Hardware, Paint, Electrical Supplies & Auto Accessories Union, Local 1146,R. C. I. A., AFL, has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (b) (2) of the Act.6.By restraining and coercing employees in the exercise of the rights guar-anteed in Section 7 of the Act, Plumbing, Hardware, Paint, Electrical Supplies& Auto Accessories Union, Local 1146, R. C. I. A., AFL, has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (b) (1) (A)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.Plumbing, Hardware, Paint, Electrical Supplies & Auto Accessories Union,Local 1146, R. C. I:.A., AFL, has not engaged in unfair labor practices within'the meaning of Section 8 (b) (1) (A) of the Act by its renewal and continuanceof, and its insistence that Carlyle Rubber Co., Inc. renew and continue, theircontract during and after November 1947.[Recommended Order omitted from publication in this volume.]24Stewart Warner Corporation,55 NLRB 593, 612.21SeeCrossett Lumber Company,8 NLRB 440.26Pacific MaritimeAssociation, footnote 19.